Title: To Alexander Hamilton from Philip Schuyler, 2 January 1802
From: Schuyler, Philip
To: Hamilton, Alexander



My Dear Sir
Albany Saturday Jany 2d: 1802

Your letter of Mondays date only reached me this Morning.
My Coachman Toby is very Much Indisposed. My other Servants abroad on their holyday frolick, that I can only send Anthony to morrow morning he will carry a pair of horses to relieve yours, or If a Snow falls in the course of the night he will go in my Sleigh.
When You arrive at the Ferry at greenbush, Stop at the tavern and Send Anthony over to me, that I may send down a Sleigh to draw you, my Eliza & Children across the River by hand, for It will be Imprudent to Venture either in the Wheel Carriage or in a Sleigh with horses before It.
I am much, very much better and hope soon to be on my legs. All here Unite in Love
from My Dear Sir   Ever Yours most affectionately

Ph: Schuyler
Gen. Hamilton
 